U Sl)(,` SL)N Y
DOCUMENT ELECTRONICALLY

UNITED sTATEs DISTRICT CoURT §I(§§§

DATE FILED: 2* g §:’

SOUTHERN DISTRICT OF NEW YORK

 

TONJA FENTON,
Plaintiffs,

-against- 18-CV-10985 (ALC)

COMMISSIONER ANNUCCI; OPINION AND ORDER
SUPERINTENDENT SQUIRES; DEPT. OF
CORRECTIONS AND COMMUNITY;
SUPERINTENDENT JOSEPH

Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge

Plaintiff, currently incarcerated in the Albion Correctional Facility, brings this action
alleging that the defendants have violated her constitutional rights and committed other
violations. Plaintiff sues the Commissioner of the New York State Department of Corrections
and Community Supervision (“DOCCS”) (Defendant Annucci), the Superintendent of Albion
(Defendant Squires), “Dept. of Corrections and Community,” or rather, DOCCS itself, and the
Superintendent of the Bedford Hills Correctional Facility (Defendant Joseph). Plaintiff seeks
immediate and permanent injunctive relief, declaratory relief, and monetary damages The Court
construes the complaint as asserting claims under 42 U.S.C. § 1983. By order dated December
21 , 2018, the Court granted Plaintiff’ s request to proceed Without prepayment of fees, that is, in

forma pauperis (“IFP”).

Because Plaintiff has been granted permission to proceed IFP, she is entitled to rely on
the Court and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d 119,
123 n.6 (2d Cir. 2013); See also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and

serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(0)(3) (the Court must order the Marshals

COPIES MAlLED

 

Service to serve if the plaintiff is authorized to proceed IFP). However, current circumstances
prevent the U.S. Marshals Service from effectuating service on Defendants. The Court orders the
NeW York Civil Liberties Union, Plaintiff’s counsel in the related case Peoples v. Annucci, No.
ll-CV~2694 (ALC), to effectuate service upon Defendants on or before January 25, 2019. Fed.

R. Civ. P. 4(c)l
SO ORDERED.
Dated: January 24, 2019

ANDREW L. CARTER, JR.

 

United States District Judge

 

l DEFENDANTS AND SERVICE ADDRESSESZ

l. Commissioner Annucci
New York State Department of Corrections and Community Supervision
1220 Washington Avenue
Albany, NeW York 12226

2. Superintendent Squires
Albion Correctional Facility
3595 State School Road
Albion, NeW York 14411-9399

3. Superintendent Joseph
Bedford Hills Correctional Facility
247 Harris Road
Bedford Hills, New York 10507-2400

 

